Waties, J.,
declared the opinion cf the court, who were all satisfied that the direction of the District Court was correct, and that there was no sufficient ground for setting aside the verdict. It was, however, the opinion of the court, that if evidence had been offered to prove, and it had been insisted on that the evidence did prove that Howard was the réal purchaser, or real cestui que trust, that that, might have been aground of defence; and that the question arising on that ground might have been submitted to the jury; but that there was no color of evidence which could have been submitted to the jury, applicable to any question arising on the stat. of Eliz.
Motion dismissed.